Citation Nr: 0006812	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-52 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to accrued pension benefits based on unreimbursed 
medical expenses payable following the death of the veteran 
in an amount greater than $3,024.00. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran served on active duty from December 1942 to 
October 1945.  He died in April 1995.  The appellant is his 
widow.

During the pendency of this appeal, the appellant moved from 
Arkansas to Texas.  Thus, although the Little Rock, Arkansas, 
RO initially had jurisdiction over her claim, responsibility 
for the claim now resides with the Waco, Texas, RO. 

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and unpaid for a period not to exceed two years 
prior to death may be paid to his spouse.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.1000 (1999).  At the 
time of the veteran's death, the law had provided for the 
payment of accrued benefits reflecting the period of a single 
year prior to the veteran's death.  However, effective 
October 9, 1996, during the pendency of this appeal, the 
statute concerning payment of accrued benefits was amended to 
extend from one year to two years the period during which due 
and unpaid periodic monetary benefits could accrue and 
thereafter be paid to an eligible claimant.  38 U.S.C.A. § 
5121 (West 1991 & Supp. 1997).  62 FR 35421, 35423, (1997). 

The law requires that in order for a spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death or else be entitled to the benefits 
under an existing rating or decision.  Jones v. West, 136 F. 
3d. 1296 (Fed. Cir. 1998), cert denied, 525 U.S. 834 (1998).  
In the instant case, the appellant's claim for accrued 
pension benefits for the period in question stems from a June 
1987 RO rating decision that granted the veteran's claim for 
nonservice-connected pension benefits in conjunction with a 
second rating decision in March 1994 which found that the 
veteran's disabilities rendered him housebound and held that 
the veteran was entitled to special monthly pension benefits 
on account of being housebound.  

Pension benefits are paid to veterans of a period of war who 
are unemployable due to nonservice-connected disability and 
who meet statutory income criteria, for the purpose of 
providing for basic necessities of life.  Governing law and 
regulation provide for certain expenses, such as medical 
expenses, to be excluded from total income for the purpose of 
calculating entitlement to pension benefits.  Unreimbursed 
medical expenses will be excluded when all of the following 
requirements are met:  (i) They were or will be paid by a 
veteran or spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support; (ii) They were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and (iii) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.  38 U.S.C.A. § 1503 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.272(g) (1999).

A review of the evidence of record reflects that after the 
veteran was initially awarded pension benefits in June 1987, 
he and the appellant filed yearly pension eligibility 
verification reports, including an accounting of their 
unreimbursed medical expenses.  These reports were utilized 
by the RO in calculating the veteran's VA pension benefit 
payments.  Effective in September 1993, the rate of pension 
payable was increased due to the award of housebound pension 
benefits.  A March 1994 notice shows that the couple's 
unreimbursed medical expenses were considered in the 
calculation of the pension benefits payable through December 
1993.  According to the notice, the figure of $3,679, 
representing continuing medical expenses was utilized from 
October 1993 until the veteran's death in April 1995.  

When the appellant submitted her application for accrued 
benefits following her husband's death, she documented 
additional medical expenses totaling $3,024 for the year 
prior to his death (April 1, 1994 through March 31, 1995).  
The RO used this amount to further reduce the income upon 
which the veteran's pension benefit was based and 
concomitantly increased the amount of pension benefit 
payable.  This sum of money was then paid to the appellant, 
as accrued benefits.  A paid-and-due audit furnished to the 
appellant in May 1999 reflects this adjustment.  

As set forth above, the law pertaining to accrued benefits 
was amended during the pendency of this appeal.  Effective 
October 9, 1996, the statute concerning payment of accrued 
benefits was amended to extend the period during which due 
and unpaid periodic monetary benefits could accrue and 
thereafter be paid to an eligible claimant from one year to 
two years.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999).  62 
FR 35421, 35423 (1997).  The RO, however, calculated the 
appellant's entitlement to accrued benefits for one year 
prior to the veteran's death only.

Because the appellant's claim for accrued benefits has 
remained open since April 1995, she is entitled to 
application of the law which is most favorable to her.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  For a 
relatively brief period of time, but effective during the 
pendency of this appeal, a United States Court of Appeals for 
Veterans Claims (Court) precedent prohibited the application 
of a rating regulation prior to its enactment.  See Rhodan v. 
West, 12 Vet. App. 55 (consolidated with Haywood v. West, No. 
97-25) (1998), vacated, Haywood v. West, No. 99-7056, slip 
op. (Fed. Cir. Oct. 28, 1999).  This holding was subsequently 
vacated by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and remanded to the Court for re-
adjudication.  Thus, currently, the Karnas rule, as cited 
above, is in force and must be adhered to by the Board.  

The Board therefore concludes that under the liberalized 
version of the law, the appellant is entitled to any accrued 
benefits which were due but unpaid during the two years 
previous to the veteran's death.  As the RO has carefully 
calculated the accrued benefits due to the appellant for one 
year prior to the veteran's death, and as a review of the 
RO's calculation reveals it to be accurate, no further 
accrued benefits are due from this time period.  

However, the RO has not addressed whether any accrued 
benefits from the year prior to that, between April 1, 1993, 
and March, 31, 1994, may be payable to the appellant.  Thus, 
upon remand, the appellant should be requested to provide 
information regarding any additional unreimbursed medical 
expenses paid by herself and the veteran between April 1, 
1993, and March, 31, 1994.  (As noted above, the figure of 
$3,679, representing continuing medical expenses of the 
veteran and the appellant, was already utilized to reduce the 
income calculation for VA benefits purposes from October 
1993.)  The RO may then utilize this information to calculate 
whether any additional accrued benefits may be payable to the 
appellant.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant should be provided the 
opportunity to submit a Medical Expense 
Report reflecting all unreimbursed 
medical expenses paid by herself and the 
veteran between April 1, 1993, and March, 
31, 1994.

2.  After the development requested above 
has been completed, the RO should again 
review the record, calculating whether 
accrued benefits are payable to the 
appellant for the period between April 1, 
1993, and March, 31, 1994.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

